DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsu et al. (US 2020/0402992, USFD = 6/18/19, different applicant).
	In re claim 1, Otsu et al., in Figs. 19A-19G and corresponding text, teach a three-dimensional (3D) memory device, comprising:
a memory stack 132/232/146/246 comprising vertically interleaved conductive layers 146/246 ([0227]) and dielectric layers 132/232 ([0230])(Fig. 19A); and
a plurality of memory strings 58 each extending vertically through the memory stack 232/246 (Fig. 19A),
	wherein the plurality of memory strings 58 are divided into a plurality of regions A~E of the memory stack in a plan view (Fig. 19D), the plurality of regions A~E including a first region A and a second region B;
the conductive layers 146/246 comprise a plurality of drain select gate (DSG) lines 246 ([0227]) configured to control drains of the plurality of memory strings 58;
the first region A comprises a first number of the DSG lines 246 and the second region B comprises a second number of the DSG lines 246, the first number being different from the second number (Fig. 19D); and
each of the plurality of memory strings 58 has a nominally same height (Fig. 19A).
       
    PNG
    media_image1.png
    463
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    683
    media_image2.png
    Greyscale

	In re claim 2, Otsu et al., in Fig.22 and corresponding text, teach a plurality of bit line contacts 88 (i.e. contact vias 88 that contacts bit lines 98, [0228], act as bit line contacts), wherein each of the plurality of the memory strings 58 is in contact with a respective one of the plurality of bit line contacts 88.

    PNG
    media_image3.png
    441
    574
    media_image3.png
    Greyscale

	In re claim 3, Otsu et al., in Figs. 9D, 22 and corresponding text, teach that each of the plurality of memory strings 58 comprise a channel plug 63 at one end thereof in contact with the respective bit line contact 88.
                               
    PNG
    media_image4.png
    626
    359
    media_image4.png
    Greyscale

	In re claim 4, Otsu et al., in Figs. 9D, 19A and corresponding text, teach that the channel plugs 63 in a same region have a nominally same height.    

	In re claim 5, Otsu et al., in Figs. 9D, 19A, 19D and corresponding text, teach that the height of the channel plugs 63 are nominally the same among the plurality of regions A~E.

	In re claim 8, Otsu et al., in Fig. 19A and corresponding text, teach that the DSG lines 246 comprise the outmost ones of the conductive layers 146/246.

	In re claim 10, Otsu et al., in Figs. 19A, 19D and corresponding text, teach that the numbers of the DSG lines 246 through which the plurality of memory strings 58 extend vertically are different among the plurality of regions A~E.

	In re claim 11, Otsu et al., in Fig. 19D and corresponding text, teach that the plurality of regions A~E are a minimum repeating unit of the memory stack 132/232/146/246 in the plan view ([0131]).

	In re claim 12, Otsu et al., in Fig. 19A and corresponding text, teach that each of the memory strings 58 abuts at least one of the DSG lines 246.

	In re claim 21, Otsu et al., in Figs. 19A-19G, 22 and corresponding text, teach a three-dimensional (3D) memory device, comprising: 
a memory stack 132/232/146/246 comprising vertically interleaved conductive layers 146/246 ([0227]) and dielectric layers 132/232 ([0230])(Fig. 19A); 
a plurality of memory strings 58 each extending vertically through the memory stack 132/232/146/246 (Fig. 19A); and 
a plurality of bit line contacts 88 (i.e. contact vias 88 that contacts bit lines 98, [0228], act as bit line contacts), each of the plurality of the memory strings 58 
	wherein: 
the plurality of memory strings 58 are divided into a plurality of regions A~E of the memory stack 132/232/146/246 in a plan view (Fig. 19D); 
the conductive layers 146/246 comprise a plurality of drain select gate (DSG) lines 246 ([0227]) configured to control drains 63 ([0179]) of the plurality of memory strings 58 (Fig. 19A); 
numbers of the DSG lines 246 through which the plurality of memory strings 58 extend vertically are different among the plurality of regions A~E (Fig. 19D), the drains 63 of the plurality of memory strings 58 in different regions of the plurality of regions A~E being controlled by different numbers of the DSG lines 246; and 
each of the plurality of memory strings 58 has a nominally same height (Fig. 19A).
Allowable Subject Matter
Claims 14-19 are allowed.
Claims 6, 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0402992.   The improvement comprises: the different among the plurality of regions (claim 6); and a gate line slit (GLS) extending laterally in a word line direction, wherein the plurality of regions comprise a DSG- cut region extending laterally in the word line direction parallel to the GLS (claim 13).
	In re claims 14 and 18, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0138194.   The improvement comprises; the second memory string extends vertically through a second region of the dielectric stack free of the uppermost sacrificial layer and a second bit line contact above and in contact with the first memory string and the second memory string, respectively (claim 14); forming an elevating layer on the first region, but not the second region, of the dielectric stack; and simultaneously forming a first recess through the elevating layer into a top portion of the first channel structure, and a second recess into a top portion of the second channel structure (claim 18).

Response to Arguments
Applicant’s arguments, submitted on 11/15/21, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 9, 2021



/HSIEN MING LEE/